Name: 95/301/EC: Commission Decision of 26 July 1995 concerning protection measures in relation to foot-and- mouth disease in Russia
 Type: Decision_ENTSCHEID
 Subject Matter: animal product;  international trade;  agricultural policy;  agricultural activity;  processed agricultural produce;  political geography
 Date Published: 1995-08-03

 Avis juridique important|31995D030195/301/EC: Commission Decision of 26 July 1995 concerning protection measures in relation to foot-and- mouth disease in Russia Official Journal L 184 , 03/08/1995 P. 0059 - 0060COMMISSION DECISION of 26 July 1995 concerning protection measures in relation to foot-and-mouth disease in Russia (Text with EEA relevance) (95/301/EC)THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Directive 90/675/EEC of 10 December 1990 laying down the principles governing the organization of veterinary checks on products entering the Community from third countries (1), as last amended by the Act of Accession of Austria, Finland and Sweden, and in particular Article 19 (1) thereof, Whereas Commission Decision 93/242/EEC of 30 April 1993 concerning the importation into the Community of certain live animals and their products originating from certain European countries in relation to foot-and-mouth disease (2), as last amended by Decision 95/147/EC (3), provides for the prohibition of the importation of live animals, fresh meat and certain meat products of susceptible species from certain countries including Russia; Whereas Council Directive 92/118/EEC of 17 December 1992 laying down animal health and public health requirements governing trade in and imports into the Community of products not subject to the said requirements laid down in specific Community rules referred to in Annex A (1) to Directive 89/662/EEC and, as regards pathogens, to Directive 90/425/EEC (4), as last amended by the Act of Accession of Austria, Finland and Sweden, lays down the conditions for the importation of animal casings, hides and skins, bones and bone products, horn and horn products, hooves and hoof products, game trophies and unprocessed wool and hair; Whereas Commission Decision 94/70//EC (5), as last amended by Decision 94/506/EC (6), draws up a provisional list of third countries from which Member States authorize imports of raw milk, heat-treated milk and milk-based products; whereas Russia is included in this list; Whereas Council Directive 72/462/EEC of 12 December 1972 on health and veterinary inspection problems on importation of bovine, ovine and caprine animals and swine, fresh meat or meat products from third countries (7), as last amended by the Act of Accession of Austria, Finland and Sweden, permits Member States to import glands and organs for the pharmaceutical processing industry and fresh meat not intended for human consumption, under special conditions; whereas these conditions have been laid down by Commission Decision 92/183/EEC laying down the general conditions to be complied with for the import of certain raw materials for the pharmaceutical processing industry, coming from third countries which appear on the list established by Council Decision 79/542/EEC (8), and Commission Decision 89/18/EEC concerning the conditions of importation from third countries of fresh meat for purposes other than human consumption (9) respectively; whereas this material constitutes a risk; Whereas an outbreak of foot-and-mouth disease has been confirmed in Russia; Whereas the occurrence of foot-and-mouth disease in Russia presents a serious threat to the herds of Member States in view of the trade in milk, milk-based products, and certain other animal products; Whereas, although the origin of the virus has not been established, it is possible to identify regions of the territory of Russia which could be considered to be free from the virus; whereas therefore it is necessary to apply protection measures only to the region of Moscow; Whereas it is necessary therefore to prohibit the importation of certain animal products including milk and milk-based products from the region of Moscow, except if they have undergone specific treatments; Whereas the types of treatment to be prescribed must have a scientific basis fo the sort recommended by the Scientific Veterinary Committee and must take into account public and animal health protection requirements; Whereas the measures provided for in this Decision are in accordance with the opinion of the Standing Veterinary Committee, HAS ADOPTED THIS DECISION: Article 1 1. Member States shall not authorize the importation of the following products of the bovine, ovine, caprine, porcine and other biungulate species originating in the territory of the region of Moscow, Russia - milk and milk-based products, - blood products not intended for human consumption, - glands and organs as mentioned in Directive 72/462/EEC intended for the pharmaceutical industry under the provisions of Commission Decision 92/183/EEC, - fresh meat not intended for human consumption as mentioned in Directive 72/462/EEC under the provisions of Commission Decision 89/18/EEC. 2. These prohibition provided for in paragraph 1 shall not apply to milk or milk-based products which have undergone: either 1. a sterilization process, whereby an F ° value equal to or greater than three was achieved; or 2. an initial heat treatment having a heating effect at least equal to that achieved by a pasteurization process of at least 72 °C for at least 15 seconds and sufficient to produce a negative reaction to a phosphatase test, following by: either (a) (i) in the case of milk or milk-based products intended for human consumption: - a second heat treatment involving high temperature pasteurization, utlra high temperature (UHT) treatment or sterilization, being in any case sufficient to produce a negative reaction to a peroxidase test, or - for dried milk or dried milk-based products, a second heat treatment with a heating effect at least equal to that achieved by the initial heat treatment and which would be sufficient to produce a negative reaction to a phosphatase test, followed by a drying process; or (ii) in the case of milk or milk-based products not intended for human consumption: - a second heat treatment with a heating effect at least equal to that achieved by the initial heat treatment and which would be sufficient to produce a negative reaction to a phosphatase test, followed in the case of dried milk or dried milk-based products, by a drying process; or, (b) an acidification process such that the pH has been maintained at less than six for at least one hour. 3. Member States shall ensure that the certificates accompanying milk and milk-products to be sent from Russia shall bear the following words: 'Milk and milk-based products conforming to Commission Decision 95/301/EC of 26 July 1995 concerning protection measures in relation to foot-and-mouth disease in Russia`. Article 2 This Decision is addressed to the Member States. Done at Brussels, 26 July 1995. For the Commission Franz FISCHLER Member of the Commission